Detailed Action

1.	This Office Action is responsive to the Amendment filed 11/22/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,819,587 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

3.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

4.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Travis H. Dubose (Reg. No. 74,629), on November 29th, 2021.
Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Please amend the claims as below:

Claim 20. (Currently amended)	The non-transitory computer readable medium of claim 18, wherein the respective process classes of plurality of selected process instances are of a particular process class, wherein the graphical representation of interconnections between the plurality of selected process instances comprises a statistical process-flow diagram of the particular process class, and wherein generating the graphical representation of interconnections comprises:
associating, for each selected process instance of the plurality of selected process instances, the previous state, the current state, and the state transition between the previous state and the current state with one or more process steps of the particular process class;
representing the one or more process steps of the particular process class as blocks in a nominal block diagram flow chart of the particular process class; andPage 9 of 12Application No. 17/080,427Response to Office Action
urrent states to the client device.

7.	Claims 1-20 are allowed.

8.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer readable medium to perform the steps of: receiving, from a client device communicatively coupled to a managed network, a request to view information representative of a plurality of selected process instances of a plurality of process instances, wherein each of the plurality of process instances represents a respective delivery of a service within the managed network, wherein each of the plurality of process instances is in a current state of a plurality of states; retrieving data associated with the plurality of selected process instances from a database, wherein the data indicates, for each selected process instance of the plurality of selected process instances, a respective process class of the selected process instance, and a respective timestamp at which the selected process instance underwent a state transition from a previous state of the plurality of states to the current state of the plurality of states; generating, based on the retrieved data, a graphical 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441